DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is responsive to the amendment filed 04/06/2022. Claims 4-10 are cancelled. Claims 1-3 are amended and currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 5-6, filed 04/06/2022, with respect to the objection to claim 1 have been fully considered and are persuasive. The objection to claim 1 has been withdrawn. 
Applicant’s arguments, see pg. 6, filed 04/06/2022, with respect to the rejections of claims 5-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 5-10 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claim 1 under 35 U.S.C. 102 and the rejections of claims 2-10 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm et al. (GB 2532099), hereinafter D1, in view of Aggerholm et al. (EP 2990069), hereinafter D2.
Regarding claims 1, 2 and 3, D1 discloses a balloon catheter (see Fig. 1) comprising: a balloon (100, see Fig. 6) and comprises an inflation/deflation portion (inflation/deflation of balloon 10 extends between neck portions 28, 30, see Fig. 1), wherein the inflation/deflation portion comprises linear projections (the scoring elements 110, see Fig. 6) that project in a thickness direction of the film (the scoring elements 110 project into the thickness of the balloon, see page 19, lines 5-13) and extend along outer and inner surfaces of the balloon (the scoring elements 110 extend along (i.e., in the direction of) the outer and inner surfaces of the balloon, see page 10, lines 3-15 and Fig. 1 and 6), one of the linear projections is an inner projection (114) that projects inside the balloon (the inner projections 114 project into the tubing portion 102 of the balloon, see Fig. 6), the inflation/deflation portion comprises: an inflatable straight tube portion (22, see Fig. 1); and a pair of tapered portions (24, 26) that are disposed on opposite sides across the straight tube portion in an axial direction of the balloon and are tapered from the straight tube portion outward (see Fig. 1), one of the linear projections is an outer projection (112, see Fig. 6) that projects outside the balloon (the outer projections 112 project out of the tubing portion 102, see Fig. 6), the outer projection is disposed at the straight tube portion (the outer projection is disposed at the straight tube portion 22, see page 10, lines 3-15), the inner projection is disposed at one of the tapered portions (the inner projections 114 are disposed at the tapered portions since the scoring elements 110 extend throughout the length of the balloon, see page 10, lines 3-15), the inner projection is disposed at a tip-end side tapered portion of the one of the tapered portions (the inner projections 114 are disposed at the tip-end side of the tapered portions since the scoring element 110 extend throughout the length of the balloon, page 10, lines 3-15), one of the linear projections is another inner projection that is disposed at the other of the tapered portions (there are a plurality of scoring element 110 and therefore a plurality of inner projections 114 which extend through both tapered portions 24, 26, see page 5, lines 13-15 and page 10, lines 3-15), the outer projection at the straight tube portion and the inner projections at the tapered portions extend in the axial direction of the balloon along the outer and inner surfaces of the film, respectively (see page 10, lines 3-15), the outer projection at the straight tube portion extends throughout the straight tube portion in the axial direction (see page 10, lines 3-15 and Fig. 1), the inner projections of the tapered portions respectively extend throughout the tapered portions in the axial direction (the inner projections 114 extend throughout the tapered portions in the axial direction of the balloon, see page 10, lines 3-15 and Fig. 1), and the outer projection and the inner projections are disposed at a same position in a circumferential direction of the balloon (the outer projections and the inner projections are aligned linearly around the circumference of the balloon, see Fig. 1 and page 10, lines 3-15).
D1 is silent about the balloon being formed of film. However, balloons formed of film are well known in the art. 
D2 teaches a balloon catheter (see Fig. 1) wherein the balloon (10) is formed of film (the balloon 10 is formed of a thin and strong polymer material, see [0046]), which increases the wrappability and foldability of the balloon for deployment purposes (see [0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon of D1 to be formed of film as taught by D2 since doing so would increase the foldability of the balloon for deployment to the treatment site. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771